Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/24/201.  Presently claims 1-16 are pending. Claims 6-8 and 15 are standing withdrawing.

Response to Arguments
Applicant's arguments filed 02/04/2021 with respect Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that the figure 4 of the prior art of Schrag (US5226356A) is a diagram view showing how the cylinders 30 are controlled by a controller to apply pressure on side walls of a baler. It does not show how multiple pressure points on these side walls can be moved in in a parallel manner. As can be seen in Figures 1 and 2, the cited cylinder 30 is oriented vertically and connected to a linkage that is not fully shown or described, particularly not in a way that will result in the claimed configuration and movement of the side walls of the baler. The annotated versions of the claim are drawn to a generic schematic view of the cylinder, which is clearly stated in the application
In response to this argument, the Applicant cited figures 1 and 2; and column 3 lines 38-45 of the prior arts of Schrag;
The Applicant should explain and point exactly where in the prior art of Schrag is prevented the walls from moving in parallel;
Nothing in the cited parts and figures is prevented the walls to be moved in parallel;
Nothing in the specification and the figures of the prior art of Schrag is prevented the walls to be moved in parallel; 
Further, figure (4) is showing the controller (50) is control the positioner (30) to act on  plurality of pressure points of the walls ((28) and (26)) to move the walls inward and outward with respect to the bale (18), and this movement can be in parallel.

Accordingly, this argument is not persuasive.

    PNG
    media_image1.png
    690
    726
    media_image1.png
    Greyscale

















Applicant argued that the prior art of Heyns (WO2013178632A1) does not disclose the parallel movement of the walls.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior arts of Schrag (US5226356A) disclose the parallel movement of the walls.
Accordingly, this argument is not persuasive.

With respect to claims 2 and 13, the Applicant argued “the coupler identified by the prior Office Action is nonexistent. The pistons 30 are also cited as being part of an element providing the coupling between the pressure points. Element 32 is cited as a linkage to c”

In response to this argument, in fig.4: Schrag disclose one or more hydraulic pistons  (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meets the limitation as recited), also see fig.2: the hinged and the linkages at element (32) )) (col.3 lines 20-55 and col.5 lines 16-26).
Accordingly, this argument is not persuasive.

With respect to claims 3 and 14, the Applicant argued “No element has been cited for instance as the rod extending a long a length of the baler chamber. The prior art reference vaguely references suitable linkages”.

In response to this argument, in fig.4 Schrag disclose one or more hydraulic pistons  (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meets the limitation as recited), also see fig.2: the hinged and the linkages at element (32) )) (col.3 lines 20-55 and col.5 lines 16-26).
Accordingly, this argument is not persuasive.

With respect to claim 4, the Applicant argued that the prior art of Heyns does not show the limitations of claim 4.
In response to this argument, claim 4 is rejected over the prior art of Schrag;
Schrag disclose the actuator (fig.2: (30)) is attached to a frame of the baler (fig.2: the frame of the baler (10)) and arranged such that it directly applies a force perpendicular to the movable wall section (see fig.4 above), wherein the actuator is configured for applying pressure to the first pressure point (see fig.4 above).  
Accordingly, this argument is not persuasive.


With respect to claim 16, the Applicant argued that the prior art of Schrag does not show the limitaions of claim 16.
In response to this argument, Schrag disclose wherein pressure is applied to the first pressure point and the second pressure point such that the first side wall remains parallel to the second side wall when moving between the first position and the second position (fig.4: the cylinder (30) is acting perpendicular on the movable wall, so the wall (28) will remain parallel to the opposing side wall (26) in the first and the second position).
 Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed









Claims 1 and 12-14 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schrag (US5226356A).

Regarding claim 1, Schrag disclose a rectangular baler (figs.1 and 2: (10)) having a wall positioning system (figs.1-2 and 4: (26, 28, 30 and 32)) (col.3 lines 20-55 and col.5 lines 16-26), the baler comprising:
- a bale chamber (figs.1 and 2: (20)) comprising a plurality of walls including a movable wall section (fig.4: (26) and (26)) having an inward facing surface and an outward facing surface, 
a plunger (fig.4: (34)) positioned for movement within a forward portion of the bale chamber; wherein the wall positioning system comprises: 
a positioner (fig.4: (30)) for moving the movable wall section (fig.4: (28)) from a first position to a second position, 
wherein the positioner is configured for applying pressure to a first pressure point and to a second pressure point (see fig.4 below) on the movable wall section (fig.4: (28)) such that the inward facing surface of the movable wall section in both the first and second position is parallel to an inward facing surface of an opposing side wall of the plurality of walls ; and 
wherein the first pressure point and the second pressure point are spaced apart on the outward facing surface (see fig.4 below) along a longitudinal direction of the bale 

    PNG
    media_image1.png
    690
    726
    media_image1.png
    Greyscale














Regarding claim 12, Schrag disclose a wall positioning method (figs.1-2 and 4: (26, 28, 30 and 32)) (col.3 lines 20-55 and col.5 lines 16-26) for a rectangular baler (figs.1 and 2: (10)) comprising a bale chamber (figs.1 and 2: (20)) which comprises first and second side walls (fig.4: (26) and (28)), 
the first and second side walls each comprising outer surfaces and facing inner surfaces forming boundaries of the bale chamber (see fig.4 above), wherein at least the first side wall is a movable wall section (fig.4: (26) and (28)),  

moving the first side wall (fig.4:(28)), from a first position to a second position by applying pressure to a first pressure point and to a second pressure point on the outer surface of the first side wall (see fig.4 above) such that the inner surface of the first side wall in the first position and the second position is parallel to the inner surface of the opposing second side wall (see fig.4 above) (col.3 lines 20-55 and col.5 lines 16-26), and 
wherein the first pressure point and the second pressure point (see fig.4 above) are spaced apart along a longitudinal direction of the bale chamber-such that the second pressure point is rearward of the first pressure point along the length of the bale chamber.(see fig.4 above).

Regarding claim 13, Schrag disclose moving the first side wall from the first position to the second position comprises: 
directly contacting and applying pressure to the first pressure point (see fig.4 above); providing a coupler between the first pressure point and the second pressure point; and transferring pressure which is applied to the first pressure point to the second pressure point via the coupler (see fig.4: Schrag disclose one or more hydraulic pistons (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meet the limitation as recited).  

Regarding claim 14, Schrag disclose a rod extending along a length of the bale chamber, which is arranged parallel to the first side wall and which is at a first end, hingedly connected to a frame of the baler and to a point on the first side wall nearby the first pressure point, and at a second end, hingedly connected to the frame of the baler and to the second pressure point (see fig.4: Schrag disclose one or more hydraulic pistons  (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meet the limitation as recited), also see fig.2: the hinged and the linkages at element (32) )) (col.3 lines 20-55 and col.5 lines 16-26).

Regarding claim 16, Schrag disclose wherein pressure is applied to the first pressure point and the second pressure point such that the first side wall remains parallel to the second side wall when moving between the first position and the second position (fig.4: the cylinder (30) is acting perpendicular on the movable wall, so the wall (28) will remain parallel to the opposing side wall (26) in the first and the second position).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Heyns (WO2013178632A1) in view of Schrag (US5226356A).

Regarding claim 1, Heyns disclose a rectangular baler (figs.1 and 2: (10)) having a wall positioning system (abstract and fig.2), the baler comprising:
 	a bale chamber (fig.1 and 2: (11)) which comprises a plurality of walls (fig.2: the walls of the chamber (11) and moveable walls (50, 60 and 62)) including a movable wall section having an inward facing surface and an outward facing surface (fig.2: (60) and (62)) (page 5 paragraph 20- page 6 paragraph 5), 
a plunger (fig.1: (24)) positioned for movement within a forward portion of the bale chamber (figs. 1 and 2: (11)); wherein the wall positioning system comprises: 
a positioner (fig.2: (30)) for moving the movable wall section (fig.2: (60) and (62)) from a first position to a second position.

Heyns does not explicitly disclose wherein the positioner is configured for applying pressure to a first pressure point and to a second pressure point on the movable wall section such that the inward facing surface of the movable wall section in 
wherein the first pressure point and the second pressure point are spaced apart on the outward facing surface along a longitudinal direction of the bale chamber such that the second pressure point is rearward of the first pressure point along the length of the bale chamber.

Schrag teaches a rectangular baler (figs.1 and 2: (10)) having a wall positioning system (figs.1-2 and 4: (26, 28, 30 and 32)) (col.3 lines 20-55 and col.5 lines 16-26), the baler comprising:
- a bale chamber (figs.1 and 2: (20)) comprising a plurality of walls including a movable wall section (fig.4: (26) and (26)) having an inward facing surface and an outward facing surface, 
a plunger (fig.4: (34)) positioned for movement within a forward portion of the bale chamber; wherein the wall positioning system comprises: 
a positioner (fig.4: (30)) for moving the movable wall section (fig.4: (28)) from a first position to a second position, 
wherein the positioner is configured for applying pressure to a first pressure point and to a second pressure point (see fig.4 above) on the movable wall section (fig.4: (28)) such that the inward facing surface of the movable wall section in both the first and second position is parallel to an inward facing surface of an opposing side wall of the plurality of walls; and 


Both of Heyns and Schrag are related to a rectangular baler having a wall positioning system;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the positioner of Heyns by the positioner as taught by Schrag to have the positioner is configured for applying pressure to a first pressure point and to a second pressure point on the movable wall section such that the inward facing surface of the movable wall section in both the first and second position is parallel to an inward facing surface of an opposing side wall of the plurality of walls; and wherein the first pressure point and the second pressure point are spaced apart on the outward facing surface along a longitudinal direction of the bale chamber such that the second pressure point is rearward of the first pressure point along the length of the bale chamber, because combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Schrag teaches an actuator (figs.1-2 and 4: (30)) for contacting and applying pressure directly to the first pressure point (see fig.4 above); and a coupler for providing a coupling between the first pressure point and the second Schrag teaches one or more hydraulic pistons (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meets the limitation as recited).

Regarding claim 3, Schrag teaches the coupler comprises a rod extending along a length of the bale chamber and which extends along the length of the movable wall section between the first and second pressure points, and which is at a first end hingedly connected to a frame of the baler and to a point on the movable wall section near the first pressure point, and at a second end hingedly connected to the frame of the baler and to the second pressure point (see fig.4: Schrag teaches one or more hydraulic pistons  (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meet the limitation as recited), also see fig.2: the hinged and the linkages at element (32) )) (col.3 lines 20-55 and col.5 lines 16-26).

Regarding claim 4, Schrag teaches the actuator (fig.2: (30)) is attached to a frame of the baler (fig.2: the frame of the baler (10)) and arranged such that it directly applies a force perpendicular to the movable wall section (see fig.4 above), wherein the 

Regarding claim 5, Schrag teaches the wall positioning system further comprises a controlling unit (fig.4: (50)) configured for controlling the actuator to move the movable wall section to the second position (col.5 lines 16-26).  

Regarding claim 9, Schrag teaches the movable wall section (fig.4: (28)) remains parallel to the opposing side wall section (fig.4: (26)) as the movable wall section moves from the first position to the second position (fig.4: the cylinder (30) is acting perpendicular on the movable wall, so the wall (28) will remain parallel to the opposing side wall (26) in the first and the second position).

Regarding claim 10, Heyns disclose a top wall (fig.2: the top wall of the chamber (11)) having a moveable top wall section (50) and fixed bottom wall (116) (page 4 paragraph 25),
Schrag teaches one or more hydraulic pistons (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meet the limitation as recited;
Therefore, the modification of Heyns in view of Heyns disclose the limitations of claim 10.

Regarding claim 11, Heyns disclose the plurality of walls further comprises a first side wall and a second side wall (fig.2 the left and right walls of chamber (11))
Schrag teaches one or more hydraulic pistons (30) are coupled with suitable linkages 32, the element (30) is extending a long the movable wall section (28) and the element (30) is providing the coupling between the pressures points along the longitudinal direction of the movable wall, it meet the limitation as recited;
Therefore, the modification of Heyns in view of Heyns disclose the limitations of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naaktgeboren (US4750418A).
Naaktgeboren disclose a rectangular baler having a wall positioning system (abstract and figs.1 and 2), the baler comprising
a bale chamber (fig.1: (6)) comprising a plurality of walls (col.2 lines 27-59; fig.3: (28, 38, and 48)) including a movable wall section having an inward facing surface and an outward facing surface (fig.3: the inward and outward surfaces of the elements (28, 38, and 48)) (col.3 lines 28-61), 
a plunger (fig.1: (7)) positioned for movement within a forward portion of the bale chamber (fig.1: (6)) (col.5 lines 5-11); 
wherein the wall positioning system comprises: 
a positioner (fig.3: (60)) for moving the movable wall section from a first position to a second position (col.3 last 7 lines-col.4 line 19), 

wherein the first pressure point and the second pressure point (fig.3: the left and the right points (84)) are spaced apart on the outward facing surface along a longitudinal direction of the bale chamber such that the second pressure point is rearward of the first pressure point along the length of the bale chamber point (fig.3: the left and the right points (84)) (col.3 lines 28-61).

Regarding claim 12, Naaktgeboren disclose a wall positioning method for a rectangular baler (abstract and figs.1 and 2) comprising a bale chamber (fig.1: (6)) which comprises first and second side walls (fig.3: (38)) ((col.2 lines 27-59), 
the first and second side walls each comprising outer surfaces and facing inner surfaces forming boundaries of the bale chamber (fig.3: the inner and the outer surfaces of the elements (28, 38, and 48)), 
wherein at least the first side wall is a movable wall section (col.3 lines 28-61), 
wherein the wall positioning method comprises: 
moving the first side wall from a first position to a second position by applying pressure to a first pressure point and to a second pressure point (fig.3: the left and the right points (84)) on the outer surface of the first side wall such that the inner surface of 
wherein the first pressure point and the second pressure point (fig.3: the left and the right points (84)) are spaced apart along a longitudinal direction of the bale chamber such that the second pressure point is rearward of the first pressure point along the length of the bale chamber fig.3: the left and the right points (84)) (col.3 lines 28-61).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A./           Examiner, Art Unit 3725      

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725